DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 06/24/2022 has been entered and made off record.

Response to Arguments
2.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein et al., [US Pub. No.: 2003/0163029 A1] in view of Juergens et al., [US Pub. No.: 2014/0012081 A1] in further view of Hedges et al., [US Patent No.: 10,986,321 B1].
Re. claim 1, Sonnenschein discloses:
An endoscope [Endoscope |0050], comprising: an optical light guide [optical waveguides | 0050]; 
and an image guide configured to be uninterrupted up to its proximal end [A flexible fiber optic image guide 2 carries the image about 12 cm proximally where it is focused by a coupling lens 6 onto a CCD sensor 8 |Fig.2e, 0073], the image guide having an image guide interface at its proximal end for optical connection to an image capturing device [image guide is coupled to a ccd sensor 8 through optical connection |0100] 
Sonnenschein does not distinctly discloses:
and wherein no image sensor is arranged in the endoscope (2) and the image capturing device (15) is an external device.
However, in the same field of endeavor Juergens discloses:
and wherein no image sensor is arranged in the endoscope (2) and the image capturing device (15) is an external device [endoscope with an external image sensor |0022].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sonnenschein with Juergens to have an endoscope with in an external image sensor for capturing a video recording, independently of whether the image sensor is disposed distally in the endoscope shaft, proximally in a handle, or externally in a camera head, which can be attached to an ocular in the proximal region of the endoscope, thus on the side of a surgeon.
Furthermore the combination Sonnenschein and Juergens does not distinctly disclose:
and wherein the endoscope has a handle and the image guide passes through the handle, without interruption, and extends outward from the handle, in particular at the proximal end of the handle.
However, in the same field of endeavor Hedges discloses:
and wherein the endoscope has a handle and the image guide passes through the handle, without interruption, and extends outward from the handle, in particular at the proximal end of the handle [The imaging device may also include optics and an electromechanical assembly. Alternatively the imaging device 18 can be located, for example, in the handle 12, or even outside of the endoscopic camera system, with an image guide being used to transmit images being viewed to the imaging device 18 |Fig.1 el 12 and 22a-b].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sonnenschein and Juergens with Hedges to have an imaging device and along imaging guide configure to pass through a handle of the endoscope to provide uninterrupted viewing.

Re. claim 2, Sonnenschein discloses:
wherein the image guide has at least one image guide fiber or at least one image guide fiber bundle [A flexible fiberoptic image guide 2 |0100].

Re. claim 4, Sonnenschein discloses:
wherein the image guide interface has a coupling for optical and/or mechanical connection to an image capturing unit [image guide is coupled ccd sensor 8 | 0100].

Re. claim 5, Sonnenschein discloses:
wherein the endoscope has a light source coupled to the optical light guide [light source 20 is coupled to optical waveguide |0050], or in that the optical light guide is configured to be uninterrupted up to its proximal end and has an optical light guide interface at its proximal end for optical connection to an illumination unit [Illumination channels include elements such as glass, plastic, or hollow optical fibers or optical waveguides. These are connected to an external light source via a liquid-filled or fiberoptic cable. |0050].

Re. claim 6, Sonnenschein discloses:
An illumination unit for an endoscope assembly comprising: a light source [Fig.6 el 20, light source]; 
and an optical light guide interface for optical connection of the light source to an optical light 
guide [Illumination channels include elements such as glass, plastic, or hollow optical fibers or optical waveguides. These are connected to an external light source via a liquid-filled or fiberoptic cable. |0050], and wherein the light guide interface of the illumination unit is connected to the optical light guide of an endoscope according to claim 1 [Light source and optical light guide our coupled to an endoscope |0050].

Re. claim 7, Sonnenschein discloses:
wherein the unit further comprises an electrical interface for controlling the light source [display interface for controlling illumination |0101].

Re. claim 8, The combination of Sonnenschein and Hedges, specifically Sonnenschein discloses:
An image capturing unit for an endoscope assembly comprising: an image sensor [Fig.2a ccd Sensor |0074]; 
and an image guide interface, for optical connection of the image sensor to an external image guide [image guide is optically connected to an image sensor |0074], 
Sonnenschein with Hedges does not distinctly disclose:
and wherein the image guide interface of the image capturing unit is configured for connection to the external image guide of an endoscope according to claim 1.
However, in the same field of endeavor Juergens discloses:
and wherein the image guide interface of the image capturing unit is
configured for connection to the external image guide of an endoscope according to claim 1[image capturing unit is connected to and external image guide |0022-0023].
[See Motivation in claim 1]

Re. claim 9, Sonnenschein discloses:
wherein the image guide interface with a coupling for optical and/or mechanical connection to an external image guide, and the image guide interface of the endoscope is coupled to the coupling of the image guide interface of the image capturing unit [image guide is optically connected to an image sensor |0074].

Re. claim 10, Sonnenschein discloses:
wherein the image capturing unit further comprises an electrical interface for controlling the image sensor and/or for output of the image data of the image sensor [fiber optic image guide may be employed to transmit the image |0074].

Re. claim 11, The combination of Sonnenschein and Hedges, specifically Sonnenschein discloses:
an image capturing unit according to claim 8, an illumination unit [The endoscope is provided with one or more illumination channels to provide the light necessary for imaging |0055]; 
and an endoscope [Light source connected to endoscope |Fig.6 el 20]
Sonnenschein with Hedges does not distinctly disclose:
and a sensor less endoscope according to claim 1, whose optical light guide interface is connected to the illumination unit, and whose image guide that is connected to the image capturing unit.
However, in the same field of endeavor Juergens discloses:
and a sensor less endoscope according to claim 1, whose optical light guide interface is connected to the illumination unit, and whose image guide that is connected to the image capturing unit |0022-0023].
[See Motivation in claim 1]

Re. claim 12, This claim is interpreted and rejected for the same reason set forth in claim 1, 5 and 6. 

Re. claim 13, Sonnenschein discloses:
wherein the illumination unit and/or the image capturing unit has an electrical interface for connection to a control unit [light source and image sensor are controlled via electrical connection |0101].

Re. claim 14, The combination Sonnenschein and Juergens does not distinctly disclose:
wherein the illumination unit and/or the image capturing unit has an electrical interface, in particular USB and/or HDMI interface, for connection to an image display unit.
However in the same field of endeavor Hedges discloses:
wherein the illumination unit and/or the image capturing unit has an electrical interface, in particular USB and/or HDMI interface, for connection to an image display unit [when operated, image data collected by the endoscopic camera systems 10A and 10B will be transmitted via data/power cables 22A and 22B to Camera Control Unit A 30A and Camera Control Unit B 30B, | Fig. 1].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sonnenschein and Juergens with Hedges to have an imaging device and along imaging guide configure to pass through a handle of the endoscope to provide uninterrupted viewing.

9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenschein in view of Juergens in further view of Hedges and in further view of Goebel further still in view Kuhn et al., [US Pub. No.: 2019/0246027 A1].
Re. Claim 16, The combination of S and J does not disclose:
wherein the endoscope (2) is designed as a single-use endoscope (2) and thus does not require any cleaning or disinfecting after use.
However in the same field of endeavor Kuhn discloses:
wherein the endoscope (2) is designed as a single-use endoscope (2) and thus does not require any cleaning or disinfecting after use [a single-use endoscope, which may be discarded after a single use |0041].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sonnenschein with Juergens to have a single use endoscdope with an external image sensor [0041].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488